internal_revenue_service department of the treasury number release date index number washington d c person to contact telephone number refer reply to cc te_ge eo2 plr-160197-02 date legend year parent fund a fund b state corporation facility date date agency regulation permit date plr-160197-02 act dear this is in reply to a letter dated date and subsequent correspondence requesting a ruling that fund a and fund b will be treated as qualified settlement funds qsf under sec_1_468b-1 of the income_tax regulations and that the income of fund a and fund b is excludible from gross_income under sec_115 of the internal_revenue_code facts prior to year corporation operated facility a hazardous waste treatment storage and disposal facility that included a hazardous waste landfill a dispute arose between agency parent and corporation concerning liabilities from operating closure and post-closure care of facility corporation along with parent and other subsidiaries of parent filed voluntary petitions for bankruptcy relief in year at that time the parties submitted a settlement agreement to the bankruptcy court for approval as part of a reorganization plan the settlement agreement includes two proposed trust agreements including the amendments on date each of which creates an irrevocable_trust fund fund a and fund b state through agency is the sole beneficiary of both funds the trustee of each fund must be approved by agency subsequent to the adoption of the reorganization plan the bankruptcy court will retain jurisdiction over this matter enforcing the terms of the settlement agreement and resolving any disputes arising thereunder until the bankruptcy proceedings are closed under the settlement agreement corporation will transfer ownership of facility to fund a along with a specified cash amount and a single payment annuity the settlement agreement provides that the funds transferred by corporation to fund a will satisfy in full fund a’s financial assistance obligations for closure and post-closure care of facility pursuant to the requirements of permit regulation and act according to the trust agreement the purpose of fund a is to maintain facility in an environmentally protective manner and in accordance with applicable law to accomplish this purpose the trustee will receive and maintain custody of the facility manage the trust funds and effect closure and post-closure care of facility in accordance with state law other applicable laws and the terms of the settlement agreement the settlement agreement also requires corporation to transfer a specified amount of money to fund b according to the trust agreement the purpose of fund b is to pay for the costs of i clean-up ii restoration of environmental impairment and iii addressing other environmental concerns associated with facility plr-160197-02 the fund a and fund b_trust documents can only be amended with the written approval of agency and the fund’s trustee the original trustees of fund a and fund b are selected by parent subject_to the approval of agency thereafter agency can petition the bankruptcy court or other court of competent jurisdiction to remove a trustee and nominate a successor trustee fund a is required to submit an annual budget for the coming year to agency fund b is required to submit to agency an annual_statement listing the beginning and ending value of its assets agency has unrestricted access to the books_and_records of fund a and fund b the settlement agreement and trust agreements provide that the assets of funds a and b and any income generated by the funds must be used for the benefit of agency for the purposes described in the trust agreements according to the proposed trust agreements if at any time no funds or assets remain in the fund the fund will terminate at that time unless terminated for lack of funds or assets fund a and fund b will continue in effect until date after date each fund will remain in effect until agency determines that facility presents no future risk to public health and the fund is no longer necessary for the restoration of the environmental impairment and addressing other environmental concerns associated with facility pursuant to the amendments to the proposed trust agreements described in the letter of date upon termination any money and or assets remaining in either fund a or fund b will be distributed to agency or to another agency of state designated by agency law and analysis sec_468b sec_1_468b-1 of the income_tax regulations provides that a fund account or trust is a qualified_settlement_fund qsf if it meets the following three requirements it is established pursuant to an order of or is approved by the united_states any state including the district of columbia territory possession or political_subdivision thereof or any agency_or_instrumentality including a court of law of any of the foregoing and is subject_to the continuing jurisdiction of that governmental authority it is established to resolve or satisfy one or more contested or uncontested claims that have resulted or may result from an event or related series of events that has occurred and that has given rise to at least one claim asserting liability i under the comprehensive environmental response compensation and liability act of as amended u s c et seq or ii arising out of a tort breach of plr-160197-02 contract or violation of law or iii designated by the commissioner in a revenue_ruling or revenue_procedure and the fund account or trust is a_trust under applicable state law or its assets are otherwise segregated from other assets of the transferor and related_persons sec_1_468b-2 provides that a qsf is a united_states_person subject_to tax on its modified gross_income for any taxable_year at a rate equal to the maximum rate in effect for that taxable_year under sec_1 the term modified gross_income means gross_income as defined in sec_61 computed with certain modifications not relevant here sec_61 provides in part that except as otherwise provided in subtitle a of the code gross_income means all income from whatever source derived sec_115 is an exception to sec_61 therefore to the extent that the income of a qsf is described in sec_115 that income is excluded from the qsf’s modified gross_income under sec_1_468b-2 to be treated as a qsf fund a and fund b must satisfy all three requirements of sec_1_468b-1 sec_1_468b-1 is satisfied if the fund is established pursuant to an order of or is approved by any agency_or_instrumentality including a court of law of the united_states and is subject_to the continuing jurisdiction of that governmental authority the settlement agreement provides for the establishment of fund a and fund b the settlement agreement creating these funds is subject_to the approval of the bankruptcy court the bankruptcy court is an agency_or_instrumentality of the united_states the settlement agreement states that the bankruptcy court will retain jurisdiction over matters contained in the settlement agreement therefore fund a and fund b satisfy sec_1_468b-1 sec_1_468b-1 is satisfied if the fund is established to resolve or satisfy one or more contested or uncontested claims that have resulted or may result from an event or related series of events that has occurred and that has given rise to at least one claim asserting liability arising out of a violation of law a qualified_settlement_fund may be established to resolve claims described in sec_1_468b-1 as well as other types of claims non-allowable claims arising from the same event or series of events see sec_1_468b-1 however under sec_1_468b-3 economic_performance does not occur with respect to transfers to the qualified_settlement_fund for non-allowable claims fund a and fund b will be established to resolve or satisfy a variety of claims made against parent by agency at least some of these claims relate to civil penalties imposed as the result of violations of the act because fund a and fund b are being established to resolve or satisfy liabilities that arose out of violations of law the funds satisfy sec_1_468b-1 parent has not requested a ruling as to whether or to what extent economic_performance will occur upon the transfer of money or property to plr-160197-02 fund a or fund b therefore the extent to which the underlying claims are non- allowable and the extent to which transfers to fund a and fund b will satisfy the economic_performance requirement of sec_461 is not addressed in this letter sec_1_468b-1 is satisfied if the fund is segregated from other assets of the transferor and related_persons the property to be transferred to fund a and fund b will be segregated from the transferors’ other assets and from the assets of related_persons therefore fund a and fund b satisfy sec_1_468b-1 accordingly fund a and fund b will qualify as qsfs under sec_468b and the regulations thereunder because both funds are qualified settlement funds under sec_1_468b-1 of the regulations they are separate taxable entities the income of which may be excluded from gross_income under sec_115 if the provisions of that section are satisfied sec_115 sec_115 provides in part that gross_income does not include income derived from any public_utility or the exercise of any essential_governmental_function and accruing to a state or any political_subdivision thereof revrul_77_261 1977_2_cb_45 holds that income from an investment fund established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its participating political subdivisions is excludable from gross_income for federal_income_tax purposes under sec_115 the ruling reasons that the investment of cash balances by a state or political_subdivision thereof in order to receive some yield on the funds until needed to meet expenses is a necessary incident of the power of the state or political_subdivision to collect taxes and other revenue to fund government expenses the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and which are within the ambit of a sovereign to properly conduct in revrul_90_74 1990_2_cb_34 the service determined that the income of an organization formed funded and operated by political subdivisions to pool various risks casualty public liability workers’ compensation and employees’ health is excludable from gross_income under sec_115 in revrul_90_74 private interests neither materially participate in the organization nor benefit more than incidentally from the organization by funding the remediation of a contaminated and polluted site funds a and b perform an essential_governmental_function plr-160197-02 the income of funds a and b will be used solely for purposes related to the remediation of a contaminated site no part of either fund’s income will be distributed to a private party other than as payment for goods or reasonable_compensation for services rendered the trust documents of both funds provide that upon dissolution each fund’s assets shall be distributed to state through agency or another agency of state based on the information and representations submitted by corporation and provided that the proposed amendments to the trust agreements described above are adopted we hold that the income of both funds a and b are derived from an essential_governmental_function and accrue to a state a political_subdivision of a state or to an entity the income of which is excludable from gross_income under sec_115 conclusions fund a and fund b are qualified settlement funds within the meaning of sec_468b of the code and the regulations thereunder the incomes of fund a and fund b are excludible from gross_income under sec_115 of the code except as specifically provided otherwise no opinion is expressed on the federal tax consequences of any particular transaction this ruling is directed only to the taxpayer who requested it sec_6110 provides that this ruling may not be used or cited as precedent sincerely elizabeth purcell chief exempt_organizations branch division counsel associate chief_counsel tax exempt and government entities enclosures
